Citation Nr: 1524747	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-08 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for joint disease and, if so, whether that claim should be granted.

2.  Entitlement to service connection for parasympathetic autonomic dysfunction.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a respiratory condition. 

6.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and sister


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issues of service connection for parasympathetic autonomic dysfunction, irritable bowel syndrome, a heart condition, a respiratory condition, and fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for joint disease.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2007 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for joint disease.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for joint disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for joint disease.  That claim was denied in a June 2007 rating decision because the RO found that there was     no diagnosed joint disease.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Since June 2007, new evidence has been added to the claims file which is material to the Veteran's claim.  Specifically, an August 2010 VA treatment note shows an assessment of Gulf War syndrome based, in part, on the Veteran's complaints of joint pain.  As the evidence of a current diagnosis was not available at the time      of the June 2007 denial, the evidence is both new and material.  Id.  Accordingly, the Board finds that the Veteran his claim for service connection for joint disease is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for joint disease is reopened.


REMAND

The Board finds that remand of the Veteran's service connection claims for further development is necessary prior to adjudication.

There appear to be a number of outstanding relevant records.  The Veteran testified that he has been in receipt of SSA disability benefits since approximately 2010, though no SSA records have been requested.  Additionally, recent VA treatment notes show that the Veteran gets nearly, if not all, of his care outside of VA on a   fee basis.  However, ongoing private treatment records have not been obtained.  Additionally, ongoing VA treatment records should also be associated with the electronic claims file.  The Board also observes that a number of private fee basis records have been received by VA and scanned, but do not appear to have been associated with the virtual claims file.  Such should also be accomplished on remand.  

The Board also finds that the Veteran's employment records should be obtained,   as he has made numerous statements indicating that his disabilities on appeal have interfered with his prior work as a nurse.  For instance, he has reported having asthma attacks in the hallways for which they "call[ed] code at work on me."  He also reported that neurologic problems caused him to freeze up in the hallway and resulted in him going home early.  Therefore, employment records should be requested.  Additionally, in conjunction with his claimed IBS, the Veteran has reported that the Center for Disease Control (CDC) was contacted by the "ID service" and was involved in managing his disability as it relates to uranium problems.  Therefore, any records from the "ID service" and CDC pertaining to    the Veteran should be request.
 
Finally, the Board finds that an examination is necessary to determine whether the Veteran has parasympathetic autonomic dysfunction (PAD).  He has submitted a private December 2008 report indicating that testing results were consistent with PAD.  The Board also observes that a November 2008 VA EEG report suggests consideration of "autonomic evaluation if clinically indicated."  However, in September 2010, a VA examiner called into question the validity of the PAD diagnosis, stating that the diagnosis is subjective and that the test should be provided by a specialist who performs a large number of tests.  Notably, no       PAD testing was performed at that time.  Therefore, remand is necessary for an examination to determine whether the Veteran has PAD and whether any such PAD is related to service. 

The Board points out that the record is replete with notations that the Veteran does not comply with testing, puts forth questionable effort or exaggerated effort, or offers only a partial history in order to manipulate answers.  He has also been noted on numerous occasions to have somatization disorder.  Additionally, the Board observes that various assertions by the Veteran regarding the course of his various symptoms, including the report of neurologic symptoms since service, are contradicted by other evidence of record.  Therefore, for purposes of the medical opinion, the Board questions the credibility as to the reported subjective complaints and course of his symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and address of any provider who has treated him for his joint disease, PAD, IBS, heart, respiratory, and fibromyalgia conditions since service.  After securing the necessary releases, any relevant records identified should be requested.  The Veteran should specifically provide releases for Dr. Fitts, a cardiologist at Greenview Hospital; Greenview Hospital; Dr. Douglas Johnson; Southern Kentucky Primary Care; Dr. Zia; Dr. Jeremy C. McWhorter; Dr. Diana Cavanah and Gilbert Graves Clinic; Drs. Smith and Conley, Center for Pain Management; Family Medicine Associates; Vanderbilt Medical Center; Dr. Charles Wood; Dr. Mike Collins; Medical Center of Bowling Green; Dr. David Richards; Western KY-KY Orthopaedics & Neurosurgical Associates; Jewish Hospital; Skyline Medical Center;   "ID service" and the CDC; any ambulance or EMS report from the Veteran's October 2008 episode of anaphylaxis; and, any other provider identified by the Veteran.

If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  Associate all VA treatment records not currently in   the claims file with the electronic claims file, to include any private fee-basis records mentioned as being scanned into VISTA.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

3.  Request from the SSA records pertaining to the Veteran's disability claim, to include medical records upon which their decision was based.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

4.  Request the Veteran's employment records from Greenville Hospital after securing the necessary release.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

5.  After the foregoing development is completed to the extent possible, schedule the Veteran for a peripheral nerves examination with a specialist in the autonomic system to determine whether the Veteran has para-sympathetic autonomic dysfunction and, if so, whether   the condition is related to service.  The Veteran's virtual claims file should be reviewed by the examiner in conjunction with   the examination.  All necessary testing, to include PAD, EMG, and/or nerve conduction studies, should be performed, and the results reported in detail.

Following review of the claims file and examination        of the Veteran, the examiner should provide a diagnosis     for any autonomic disorder found and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that autonomic disorder, to include PAD, arose in service or is otherwise related to service, to include chemical and environmental exposures during the Gulf War, or any other aspect of the Veteran's service.  For purposes of the opinion, the Board has not accepted the Veteran's reports of neurological symptoms existing since 1993.  

The examiner should explain the rationale for the  opinions provided.  The examiner should also address   the significance of the December 2008 private neurology report showing findings consistent with PAD.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


